Citation Nr: 1015534	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back strain.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to 
November 1976.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

In a written statement received at the RO in January 2009, 
the Veteran requested a hearing at the RO before a Decision 
Review Officer in support of his claim.  However, after the 
RO acknowledged this request and informed the Veteran of the 
date of his hearing, he asked that the hearing be canceled 
and his appeal be sent to the Board.


FINDINGS OF FACT

1.  The RO and the Board previously denied the Veteran 
entitlement to service connection for residuals, back sprain, 
in a decision dated in December 1990.

2.  In a rating decision dated June 2005, the RO last denied 
the Veteran entitlement to service connection for residuals, 
back sprain.

3.  The RO notified the Veteran of the June 2005 rating 
decision and of his appellate rights with regard to the 
decision, but he did not appeal the decision to the Board.

4.  The evidence received since the June 2005 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for residuals of a back sprain and does not raise a 
reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The December 1990 decision, in which the Board denied the 
Veteran entitlement to service connection for residuals, back 
sprain, is final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. 
§ 19.104 (1990).

2.  The June 2005 rating decision, in which the RO denied the 
Veteran entitlement to service connection for residuals, back 
sprain, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
a back sprain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b)

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

With regard to claims to reopen, VA must inform the claimant 
of the evidence and information necessary to reopen the claim 
and of the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  In notifying the claimant of what evidence would be 
considered new and material, VA should look at the basis for 
the denial in the prior decision and identify the evidence 
that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The RO provided the Veteran with VCAA notice on his claim by 
letter dated May 2008, before initially deciding that claim 
in a rating decision dated in July 2008.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

In the letter, the RO acknowledged the Veteran's claim, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified him of the evidence VA would obtain and what 
evidence he was responsible for providing.  It provided all 
notice required by Kent and Dingess.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claim, including service and post-service treatment records 
and employment information.  

The RO did not afford the Veteran a VA examination or obtain 
a medical opinion.  However, such action is not mandated 
because, as explained below, the Veteran did not submit new 
and material evidence to reopen his claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

II.  Analysis

The Board denied the Veteran's claim of entitlement to 
service connection for residuals of a back sprain in a 
decision issued in December 1990.  The Veteran did not seek 
reconsideration thereof.  The December 1990 decision is thus 
final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 
(1990).

The RO again denied the Veteran entitlement to service 
connection for residuals of a back sprain in a rating 
decision dated June 2005.  The RO based its denial on 
findings that, although the Veteran injured his back in 
service, there was no evidence that the Veteran had residuals 
of that injury and that any then-current back disability was 
due to post-service back injuries.  In deciding the claim, 
the RO considered the veteran's service treatment records, 
post-service treatment records and statements, a written 
statement of a private physician, and report of VA 
examination.  

In its June 2005 decision, the RO found the private 
physician's statement that "back injury is service related" 
to lack evidentiary weight as it was partially illegible, not 
supported by rationale or based on a review of the claims 
file, and sent in response to the Veteran's phone request for 
a note stating that his back injury was service related.  The 
RO placed significant evidentiary weight on the report of the 
VA examination, which was based on a review of the claims 
file, the Veteran's reported medical history and a physical 
evaluation and included an opinion ruling out a relationship 
between the Veteran's back disability and service.  

By letter dated the same month, the RO notified the Veteran 
of the June 2005 rating decision and of his appellate rights 
with regard to that decision.  The Veteran did not submit a 
notice of disagreement within one year.  The June 2005 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005). 

The Veteran attempted to reopen his claim for service 
connection for residuals of a back sprain by memorandum 
received at the RO in April 2008.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's June 2005 rating decision includes statements 
by the Veteran and his representative, letters from the 
Veteran to servicemen with whom he reportedly served, 
congressional correspondence, copies of previously considered 
service treatment records, post-service treatment records and 
employment information, including from the health department.  

The Veteran's statements essentially reiterate his prior 
assertion that he has a current back disability secondary to 
an in-service back injury.  The service treatment records, 
many of the post-service treatment records, and a written 
statement by a private physician were in the claims file at 
the time of the June 2005 decision.  

The letters from the Veteran to various servicemen, which are 
not addressed, describe the alleged in-service back injury 
and current back problems.  Therein, the Veteran asks the 
servicemen to contact him if they recall the injury.  The 
congressional correspondence reflects the Veteran's request 
to send the letters to the servicemen at their current 
addresses.

The Veteran's letters are not new or material because he had 
previously provided statements describing his in-service 
injuries, and the previously considered service treatment 
records show that injury.  In its prior denial, the RO 
conceded that the Veteran had a back injury in service.  It 
denied the claim on the basis that the Veteran's current back 
disability was not related to that injury.  The Congressional 
correspondence provides not probative information with regard 
to the claim.

The employment information and post-service treatment records 
primarily refer to shoulder injuries, complaints and surgery, 
but also confirm multiple post-service back injuries and show 
that the Veteran continues to receive treatment for back 
complaints and abnormalities.  This evidence does not include 
any opinion linking a current back disability to service or 
indicating that any of the recent back complaints and 
abnormalities represent residuals of the in-service back 
injury.  The RO previously denied this claim based on the 
absence of the same type of evidence.

Having determined that new and material evidence has not been 
received, the Board may not reopen the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a back 
strain is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


